Citation Nr: 0210714	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-22 561A	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at the North Florida Regional 
Medical Center on January 12, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1954.  He was a prisoner of war of the North Korean 
government from September 1952 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 denial of a claim for 
payment or reimbursement by the Malcolm Randall VA medical 
center (VAMC) in Gainesville, Florida.  The veteran's case 
was remanded for additional development in June 2001.  It is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran is service-connected for post-traumatic 
stress disorder (PTSD) and is rated as 100 percent disabled.  
This rating has been in effect since 1988.

2.  The veteran was electively admitted for one day to the 
North Florida Regional Medical Center (NFRMC) on January 12, 
2000, for a cardiac catheterization procedure.

3.  The VA medical center (VAMC) in Gainesville, Florida, is 
located between the veteran's home and the NFRMC.

4.  VAMC Gainesville routinely provides invasive diagnostic 
cardiac procedures to veterans in the area of this veteran's 
home.  The veteran's need for a cardiac catheterization could 
have been readily accommodated at VAMC Gainesville.

5.  There was no emergency requiring the veteran to go to the 
NFRMC for his cardiac catheterization on January 12, 2000.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from treatment at the NFRMC on 
January 12, 2000, have not been met.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. §§ 17.120, 17.121


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence of record shows that the veteran is service 
connected for post-traumatic stress disorder (PTSD) and has 
been rated at 100 percent disability level since 1988.  In a 
March 1998 decision, the Board found this to be permanent in 
nature.  The veteran is also service connected for traumatic 
arthritis of the cervical spine.

In order to be entitled to payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant 
must satisfy three conditions.  There must be a showing that:

		(a)  The care and services rendered were either:

	(1)  for an adjudicated service-
connected disability, or

	(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

	(3)  for any disability of a 
veteran who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

	(4)  for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical 
services for reasons set forth in 
38 C.F.R. § 17.47(i) (formerly 
§ 17.48(j)) (2000); and

	(b)  The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

	(c)  No VA or other Federal facilities 
were feasibly available and an attempt 
to use them beforehand or obtain prior 
VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or 
treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2001).  No payment or reimbursement of unauthorized medical 
expenses will be made under circumstances where treatment is 
procured through private sources in preference to available 
Government facilities.  38 C.F.R. § 17.130 (2001).  

In this case, the veteran is claiming payment or 
reimbursement for unauthorized medical care.  The veteran 
underwent a cardiac catheterization procedure at the NFRMC on 
January 12, 2000.  The veteran attempted to receive 
payment/reimbursement from VA for the procedure and attendant 
costs.  The claim was denied in August 2000 because there was 
no evidence of a medical emergency requiring the treatment 
and VA facilities were reasonably available to provide the 
care.

The discharge summary from NFMRC reported that the veteran 
was electively admitted for cardiac catheterization to 
evaluate his coronary anatomy and aortic valve disease on 
January 12, 2000.  The summary further reported that the 
veteran underwent the catheterization without complications.  
The results of the catheterization were reported to be mild 
hemodynamically insignificant aortic stenosis and no evidence 
of obstructive coronary disease.  The veteran was monitored 
in the observation unit and later discharged on the same day.

The veteran's physician submitted a statement, dated in 
September 2000, wherein he indicated that the veteran had 
undergone an echocardiogram study on January 11, 2000, and 
this reportedly showed some abnormality.  The veteran had 
also undergone an adenosine myocardial profusion scan on 
January 3, 2000.  This reportedly showed fixed inferior 
defect with mild ischemia with no significant wall motion 
abnormalities associated with "perserved ejection 
fraction."  The physician indicated that he referred the 
veteran to the NFRMC for heart catheterization because he 
felt this was a "life or death" situation and the veteran 
needed the procedure immediately.  There was no report that 
any attempt was made to obtain the catheterization at a VA 
facility.  

The veteran submitted his substantive appeal in November 
2000.  The veteran related that his physician attempted to 
contact someone at VAMC Gainesville but that they were 
eventually hung up on.  He said that his physician felt that 
the treatment was needed immediately so that he was sent to 
NFRMC.

The veteran's case was remanded for additional development in 
June 2001.  Specifically, the echocardiogram report and the 
results of the profusion scan were not of record and were to 
be obtained, if possible.  Further, there was no indication 
of record from the veteran's physician as to exactly why he 
believed the situation was one involving "life or death."  He 
was to be contacted and asked to provide an explanation for 
his opinion.  Also, the Board found that there was no obvious 
evidence of an expert medical opinion on the question of 
whether the condition for which the veteran was seen was 
emergent within the meaning of 38 C.F.R. § 17.120.

Upon return of the case the North Florida South Georgia 
Veterans Health System (NFSGVHS) Clinic of Jurisdiction 
contacted the veteran in June 2001.  The veteran was advised 
of the enactment of the Veteran's Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475.  The letter notified the 
veteran of VA's duty to assist and of what evidence the 
veteran needed to supply in support of his claim.  The letter 
also asked that the veteran have his physician provide copies 
of the January 2000 studies and provide an opinion as to why 
any delay in the catheterization would have been hazardous to 
the veteran's health.  Finally, the veteran was requested to 
provide a signed authorization to enable VA to obtain any 
pertinent treatment records.

The Clinic of Jurisdiction again wrote to the veteran in 
August 2001, essentially sending the same letter as the one 
sent in June 2001.  The veteran's physician was also 
contacted and requested to provide the study results and 
opinion as requested in the June 2001 Board remand.

The veteran's physician submitted a letter, dated in August 
2001, that was received at the Clinic of Jurisdiction in 
September 2001.  The letter indicated that the requested 
medical records were attached but no attachments accompanied 
the letter.  The physician related that the veteran was 
having severe chest pain and he felt that the veteran should 
have a heart catheterization as soon as possible.  The 
physician said that he contacted VA but the procedure could 
not be scheduled right away.  He then contacted the 
catheterization laboratory at NFRMC and was able to schedule 
the procedure immediately.  The physician said that he felt 
that a delay in obtaining the procedure could have been 
hazardous to the veteran's health, especially in light of his 
having chest pain.  

Associated with the claims folder is an opinion from a VA 
physician and director of the fee placement service.  The 
opinion was in response to the Board's request for a medical 
opinion of record.  The physician noted the location of the 
veteran's home, the physician's office, the Gainesville VAMC 
and the NFRMC.  He said that the veteran was located closer 
to the Gainesville VAMC than the NFRMC.  He noted the results 
of the echocardiogram and perfusion scan and said that the 
claim and all associated medical documentation were 
thoroughly reviewed by a medical records technician/coder, by 
a Board certified internist (who met the standard of a VA 
physician with expertise in disorders of the heart) and by 
himself before the claim was denied.  The physician stated 
that the veteran warranted elective heart catheterization.  
It was noted that, had this been a true emergency, the 
veteran would have been sent for the procedure on the same 
day as the echocardiogram.  It was also reported that the 
Gainesville VAMC routinely provides invasive diagnostic 
cardiac procedures and the veteran's needs could have been 
readily accommodated within a reasonable timeframe.

The VA physician summarized the basis for denial of the 
claim.  He said that the professional staff did not agree 
that the need was truly emergent, VA facilities were 
available, and were in fact bypassed, and documentation from 
the NFRMC characterized the procedure as elective.

A duplicate copy of the veteran's physician letter from 
August 2001 and copies of the echocardiogram and perfusion 
scan, as well as an ultrasound evaluation of the carotid 
arteries, were received at the Clinic of Jurisdiction in 
October 2001.

In reviewing the evidence of record the Board finds that the 
veteran does not satisfy the necessary criteria to authorize 
payment or reimbursement for his medical expenses.  The 
treatment provided was not for an emergency.  Additionally, a 
VA or other Federal facility were feasibly available and an 
attempt to use them beforehand or obtain VA authorization for 
the services required would have been reasonable.

The veteran's physician has not provided a justification to 
show that the treatment was an emergency.  The veteran, 
apparently with the consent of his physician, waited a day 
after the echocardiogram to obtain the catheterization 
procedure.  The physician reported that the veteran was 
having severe chest pain and that this caused him to be 
concerned; however, the veteran was not directed to an 
emergency room for evaluation, particularly the VA emergency 
room which was closer to the veteran's home than the NFRMC.  
Even when treated at NFRMC, the procedure was characterized 
as elective, not in a way that would suggest that it was 
emergent.  


The VA physician noted that he and another physician had 
previously reviewed the medical documentation at the time of 
the August 2000 denial.  The September 2001 opinion expounded 
on the basis for finding that the veteran's cardiac 
catheterization of January 12, 2000, was not an emergency and 
documented that a VA facility, capable of providing the 
necessary treatment, was readily available.  The Board finds 
that the evidence does not show that the veteran's treatment 
was of an emergent nature.  The Board further finds that a VA 
facility was available to perform the cardiac catheterization 
desired by the veteran's physician.  In light of the Board's 
findings the veteran's claim must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting payment or reimbursement for unauthorized 
medical expenses.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990).  

In denying the veteran's claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), which are not applicable in 
this case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

Under newly codified 38 U.S.C.A. § 5102 (West Supp. 2002) and 
newly published 38 C.F.R. § 3.159(b)(2), the Secretary has a 
duty to notify a claimant if an 

application for benefits is incomplete.  The notice must 
inform the applicant of any information necessary to complete 
the application.  In this case, the application is complete.  
There is no outstanding information required, such as proof 
of service, type of benefit sought, or status of the veteran, 
to complete the application.

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2002) requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notices.

In this case, the veteran was notified of the basis for the 
denial of his claim in August 2000, namely that the care was 
not for an emergency and that VA facilities were reasonably 
available to provide the necessary care.  The June 2001 Board 
remand also informed the veteran of the elements necessary to 
substantiate his claim.  The Clinic of Jurisdiction wrote to 
the veteran in June 2001 and informed him of the evidence 
necessary to support his claim.  He was notified of the 
several specific actions requested in the Board's remand, to 
include obtaining a statement from his physician, obtaining 
the referenced test results and providing an authorization to 
obtain treatment records.  The veteran failed to respond to 
the letter.  A second, and similar letter, was sent in 
November 2001.  The veteran failed to respond to that letter 
as well.  In both letters he was informed that the evidence 
should be submitted within 60 days if possible.  He was 
further informed that the 

Clinic of Jurisdiction would continue to process his appeal 
based on the evidence of record if he did not provide the 
requested evidence within the 60-day period.  

The veteran was provided a statement of the case (SOC) which 
addressed the entire development of his claim up to that 
point.  The SOC addressed the procedural aspects of the case, 
provided a recitation of the pertinent statutes and 
regulations, and discussed the application of the evidence to 
the veteran's claim.  

The veteran and his physician made several submissions to the 
Clinic of Jurisdiction which included copies of the requested 
test results as well as statements addressing the issue of 
whether or not the veteran's health status constituted an 
emergency in January 2000.  The submissions reflect that the 
veteran was aware of the need to submit evidence in support 
of his claim.  Moreover, the veteran's claim was remanded by 
the Board in June 2001 to ensure full development and to 
provide notice to the veteran of the change in the law and 
regulations used to develop and evaluate his claim.

The veteran was issued multiple supplemental statements of 
the case that reviewed the accumulated evidence and restated 
the basis for denial of his claim.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As noted above, the 
veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He has been provided 
assistance in obtaining the evidence.  He has been provided 
notice of the pertinent regulations.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at the new 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 
45,630-32.  This section of the VCAA and new 

regulation set forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  
The record contains several statements from the veteran's 
physician as to why he felt the catheterization was in the 
nature of an emergency.  The test results from the perfusion 
scan and echocardiogram have been obtained and added to the 
claims folder.  The veteran has been requested to provide 
authorization for VA to obtain additional treatment records 
but has failed to respond to the request.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any such 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand for further 
action under the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development of the 
claims and further expending of VA's resources are not 
warranted.  Cf. Wensch v. Principi, 15 Vet. App. 362, 367-68 
(2001); Dela Cruz v. Principi, 15 Vet. App. 145, 149 (2001).



ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at the North Florida Regional 
Medical Center on January 12, 2000, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

